NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

JOSE RUTILIO MONTALVO-                           No. 08-72796
ARCHILA,
                                                 Agency No. A078-914-996
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Rutilio Montalvo-Archila, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Montalvo-Archila’s motion

to reopen because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to warrant reopening given the

immigration judge’s (“IJ”) underlying adverse credibility determination. See

8 C.F.R. § 1003.2(c)(1); INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may

deny a motion to reopen for failure to establish a prima facie case for the

underlying relief sought); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      We lack jurisdiction to review Montalvo-Archila’s challenge to the IJ’s

underlying adverse credibility determination. See Toufighi, 538 F.3d at 995.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-72796